Title: To Benjamin Franklin from Daniel Cheston, 28 September 1747
From: Cheston, Daniel
To: Franklin, Benjamin


Sir
Chester Septr: 28th 1747
I am sorry to Acquaint you that with Assiduity Equal to the Want of the Gentleman In whose favour the order was Drawn I have not Been able to procure anything But Promises. I would Advise (if It meet with yours and the Gentlemans Approbation) a threatning Line or two to Mr. Edward Scott who has made Such an Assumption in favour of Mr. Osborn As may [torn] on an Action though the Bringing One would not Answer the Gentlemans End As by our most Salutary Constitution he may Be kept out of It about 18 Months. If A Line of that Kind is thought necessary if Its Inclos’d To me I will take Care to Deliver It and at the Same time will Enforce It in the Best Manner I am Able. My best respects Waits on Mrs. Franklin and am Sir Your Most Humble Servant
Danl Cheston
 Addressed: To  Mr Benj Franklin  In  Philadelphia